


Exhibit 10.8

 

 

 

 

STOCK PURCHASE AGREEMENT

 

between

 

BROADWAY FINANCIAL CORPORATION

 

and

 

FIRST REPUBLIC BANK

 

 

 

 

 

 

 

 

 

December 21, 2016

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE 1 PURCHASE; CLOSING

1

1.1

Issuance, Sale and Purchase

1

1.2

Closing; Deliverables for the Closing; Conditions to the Closing

2

ARTICLE 2 REPRESENTATIONS AND WARRANTIES

4

2.1

Certain Terms

4

2.2

Representations and Warranties of the Company

5

2.3

Representations and Warranties of the Investor

16

ARTICLE 3 COVENANTS

18

3.1

Conduct of Business Prior to Closing

18

3.2

Confidentiality

18

3.3

Publicity

18

3.4

Commercially Reasonable Efforts

18

3.5

Legend

19

3.6

Exchange Listing

20

3.7

Authorized Shares

20

3.8

Rule 144 Reporting

20

3.9

Exchange Rights; Co-Redemption Rights

20

ARTICLE 4 TERMINATION

22

4.1

Termination

22

4.2

Effects of Termination

22

ARTICLE 5 INDEMNITY

23

5.1

Indemnification by the Company

23

5.2

Indemnification by the Investor

23

5.3

Notification of Claims

24

5.4

Indemnification Payment

26

5.5

Exclusive Remedies

26

ARTICLE 6 MISCELLANEOUS

26

6.1

Survival

26

6.2

Other Definitions

26

 

-i-

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

 

 

Page

 

 

6.3

Amendment and Waivers

29

6.4

Counterparts and Facsimile

29

6.5

Governing Law

29

6.6

WAIVER OF JURY TRIAL

30

6.7

Notices

30

6.8

Entire Agreement

30

6.9

Successors and Assigns

30

6.10

Captions

31

6.11

Severability

31

6.12

Third Party Beneficiaries

31

6.13

Public Announcements

31

6.14

Specific Performance

31

6.15

No Recourse to Other Persons

31

 

 

 

Schedule I       Pro Forma Capitalization of Broadway Financial Corporation

 

-ii-

--------------------------------------------------------------------------------


 

INDEX OF DEFINED TERMS

 

Defined Term

 

Section

 

 

 

Action

 

2.2(f)

Affiliate

 

6.2(a)

Agency

 

6.2(b)

Agreement

 

Introduction

Bank

 

2.2(a)

Benefit Plans

 

2.2(t)(i)

Board of Directors

 

6.2(c)

Business Day

 

6.2(d)

Capital Stock

 

6.2(e)

Capitalization Date

 

2.2(c)(ii)

Closing

 

1.2(a)

Closing Date

 

1.2(a)

Code

 

6.2(f)

Common Stock

 

2.2(c)(i)

Company

 

Introduction

Company Employees

 

2.2(t)(i)

Company Financial Statements

 

2.2(g)

Company Indemnified Parties

 

5.2(a)

Company Insurance Policies

 

2.2(r)

Company Reports

 

2.2(h)

Company Specified Representations

 

6.2(g)

Company Stock Plan

 

2.2(c)(iii)

Company Subsidiaries

 

2.2(b)

Company Subsidiary

 

2.2(b)

Concurrent Other Transactions

 

Recitals

control, controlling, controlled by and under common control with

 

6.2(a)

Disclosure Schedule

 

6.2(h)

EESA

 

2.2(t)(iii)

employee benefit plan

 

2.2(t)(i)

ERISA

 

2.2(t)(i)

ESOP Trust

 

Recitals

Exchange Act

 

2.2(h)

FDIC

 

2.2(b)

finally determined

 

5.4

GAAP

 

6.2(i)

Governmental Consent

 

6.2(j)

Governmental Entity

 

6.2(k)

Indemnified Party

 

5.3(a)

Indemnifying Party

 

5.3(a)

Insider

 

2.2(y)

Insurer

 

6.2(l)

Investment

 

Recitals

Investor

 

Introduction

 

-iii-

--------------------------------------------------------------------------------


 

Defined Term

 

Section

 

 

 

Investor Indemnified Parties

 

5.1(a)

Investor Specified Representations

 

6.2(m)

Knowledge

 

6.2(n)

Law

 

2.2(o)

Liens

 

2.2(d)(ii)

Loan Investor

 

6.2(o)

Losses

 

6.2(p)

Material Adverse Effect

 

2.1(a)

Non-Voting Common Stock

 

Recitals

OFAC

 

2.2(l)

Parties

 

Recitals

Per Share Purchase Price

 

1.1

Person

 

6.2(q)

Preferred Stock

 

2.2(c)(i)

Previously Disclosed

 

2.1(b)

Purchase Price

 

1.1

SEC

 

2.1(b)

Securities Act

 

2.2(c)(iv)

Shares

 

1.1

SLHCA Act

 

2.2(a)

Subsidiary

 

6.2(r)

Tax or Taxes

 

6.2(s)

Tax Return

 

6.2(t)

Third Party Claim

 

5.3(a)

Threshold Amount

 

5.1(b)

Treasury

 

Recitals

Voting Common Stock

 

Recitals

Voting Debt

 

2.2(c)(iv)

Voting Securities

 

6.2(u)

 

-iv-

--------------------------------------------------------------------------------

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (as amended, supplemented or otherwise modified
from time to time, this “Agreement”) is dated as of December 21, 2016, and is
entered into by and among Broadway Financial Corporation, a Delaware corporation
(the “Company”), and First Republic Bank, a California state chartered bank (the
“Investor”).

 

 

RECITALS

 

WHEREAS, the Company desires to issue and sell to the Investor, and the Investor
desires to purchase from the Company, on the terms and conditions described
herein, shares of the Company’s non-voting common stock, par value $0.01 per
share (“Non-Voting Common Stock”) in the amount and at the Per Share Purchase
Price specified herein (the “Investment”);

 

WHEREAS, the Investment is proposed to be made concurrently with, and subject to
completion of, certain other transactions consisting of (i) the purchase by the
Investor of outstanding shares of the common stock, par value $.01 per share of
the Company having full voting rights (“Voting Common Stock”) now held by the
United States Treasury Department (“Treasury”), (ii) the repurchase by the
Company and the purchase by the Broadway Federal Bank, f.s.b. Employee Stock
Ownership Plan Trust (the “ESOP Trust”) of additional outstanding shares of
Voting Common Stock now held by Treasury, (iii) the repurchase by the Company
from certain other shareholders of outstanding shares of Voting Common Stock,
and (iv) the exchange by the Company of outstanding shares of Voting Common
Stock for shares of Non-Voting Common Stock, such transactions being
collectively referred to herein as the “Concurrent Other Transactions”) and
summarized on Schedule I hereto; and

 

WHEREAS, the Company and the Investor are sometimes collectively referred to
herein as the “Parties” and certain other terms having initial capital letters
are used as defined herein.

 

NOW, THEREFORE, in consideration of the premises, and of the respective
representations, warranties, covenants and other agreements of the Parties set
forth herein, the Parties hereby agree as follows:

 

ARTICLE 1

 

PURCHASE; CLOSING

 

1.1                            Issuance, Sale and Purchase.  On the terms and
subject to the conditions set forth herein, the Company agrees to issue and sell
to the Investor, and the Investor agrees to purchase from the Company, free and
clear of any Liens, 737,861 shares of Non-Voting Common Stock (the “Shares “) at
a per share purchase price of U.S. $1.59 (the “Per Share Purchase Price”),
payable to the Company in immediately available funds at the Closing.  The
aggregate purchase price payable pursuant to this Section 1.1 is $1,173,198.99
and is referred to herein as the “Purchase Price”).

 

-1-

--------------------------------------------------------------------------------


 

1.2                            Closing; Deliverables for the Closing; Conditions
to the Closing.

 

(a)                               Closing.  Unless this Agreement has been
terminated pursuant to Article 4, and subject to the satisfaction or, to the
extent permitted by Law and this Agreement, the written waiver of the conditions
set forth in Section 1.2(c), the closing of the transaction contemplated by this
Agreement (the “Closing”) shall take place at the offices of Arnold & Porter
LLP, located at 777 South Figueroa Street, 44th Floor, Los Angeles, California
90017, or remotely via the electronic or other exchange of documents and
signature pages, at 9:00 a.m. Eastern Time on December 22, 2016, or at such
other place or such other date as may be agreed to by the Parties (the “Closing
Date”).

 

(b)                              Closing Deliverables.  Subject to the
satisfaction or permitted waiver of the conditions to the Closing set forth in
Section 1.2(c), at the Closing the Parties shall make the following deliveries:

 

(i)                                  the Company shall deliver to the Investor
one or more certificates evidencing the Shares registered in the name of the
Investor (or if the Shares are to be uncertificated, the Company shall deliver
appropriate evidence of such registration of the Shares in the name of the
Investor); and

 

(ii)                              the Investor shall deliver the Purchase Price
by wire transfer of immediately available funds to the account specified by the
Company for this purpose by notice to the Investor prior to the Closing.

 

(c)                               Closing Conditions.

 

(i)                                  The obligations of the Investor, on the one
hand, and the Company, on the other hand, to consummate the purchase and sale of
the Shares provided for in this Agreement are each subject to the satisfaction
or, to the extent permitted by Law and this Agreement, the waiver by the Company
or the Investor, as applicable, of the following conditions to the Closing under
this Agreement:

 

(A)                          No provision of any Law and no judgment,
injunction, order or decree shall prohibit the Closing or shall prohibit or
restrict the Investor from owning or voting any Voting Common Stock to be
purchased by the Investor as part of the Concurrent Other Transactions; and

 

(B)                           All Governmental Consents required to have been
obtained at or prior to the Closing Date in connection with the execution,
delivery or performance of this Agreement and the consummation of the
transactions contemplated hereby shall have been obtained and shall be in full
force and effect.

 

(ii)                              The obligation of the Investor to consummate
the purchase of Shares provided for in this Agreement is also subject to the
satisfaction or waiver by the Investor of the following conditions to the
Closing:

 

-2-

--------------------------------------------------------------------------------


 

(A)                          The representations and warranties of the Company
set forth in this Agreement shall be true and correct in all respects on and as
of the date of this Agreement and on and as of the Closing Date as though made
on and as of the Closing Date, except to the extent that the failure to be true
and correct (without regard to any materiality or Material Adverse Effect
qualifications contained therein), would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and except that
representations and warranties made as of a specified date shall be true and
correct as of such date;

 

(B)                           The Company shall have performed and complied
with, in all material respects, all agreements, covenants and conditions
required by this Agreement to be performed by it on or prior to the Closing
Date;

 

(C)                           The Investor shall have received a certificate,
dated as of the Closing Date, signed on behalf of the Company by a senior
executive officer certifying to the effect that the conditions set forth in
Section 1.2(c)(ii)(A), Section 1.2(c)(ii)(B) and Section 1.2(c)(ii)(D) have been
satisfied on and as of the Closing Date;

 

(D)                          Since the date of this Agreement, no Material
Adverse Effect shall have occurred and no change or other event shall have
occurred that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect;

 

(E)                            The Concurrent Other Transactions shall be
completed concurrently with the Closing under this Agreement;

 

(iii)                          The obligation of the Company to consummate the
sale of the Shares provided for in this Agreement is also subject to the
satisfaction or written waiver by the Company of the following conditions to the
Closing:

 

(A)                          The representations and warranties of the Investor
set forth in this Agreement shall be true and correct in all respects on and as
of the date of this Agreement and on and as of the Closing Date as though made
on and as of the Closing Date, except to the extent that the failure to be true
and correct (without regard to any materiality qualifications contained therein)
would not materially adversely affect the ability of the Investor to perform its
obligations hereunder and except that (1) representations and warranties made as
of a specified date shall be true and correct as of such date and (2) the
representations and warranties of the Investor set forth in Sections 2.3(d) and
2.3(f) shall be true and correct in all respects;

 

(B)                           The Investor shall have performed and complied
with, in all material respects, all agreements, covenants and conditions
required by this Agreement to be performed by it on or prior to the Closing
Date; and

 

-3-

--------------------------------------------------------------------------------


 

(C)                           The Company shall have received a certificate,
dated as of the Closing Date, signed on behalf of the Investor by a duly
authorized person certifying to the effect that the conditions set forth in
Section 1.2(c)(iii)(A) and Section 1.2(c)(iii)(B) have been satisfied on and as
of the Closing Date.

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES

 

2.1                            Certain Terms.

 

(a)                               As used in this Agreement, the term “Material
Adverse Effect” means any circumstance, event, change, development or effect
that, individually or in the aggregate, would reasonably be expected to
(i) result in a material adverse effect on the assets, liabilities, business,
financial condition or results of operations of the Company and the Company
Subsidiaries, taken as a whole, or (ii) materially impair or delay the ability
of the Company or any of the Company Subsidiaries to perform its or their
obligations under this Agreement to consummate the Closing or any of the
transactions contemplated hereby; provided, however, that in determining whether
a Material Adverse Effect has occurred under clause (i), there shall be excluded
any circumstance, event, change, development or effect to the extent resulting
from (A) actions or omissions of the Company or any Company Subsidiary expressly
required or contemplated by the terms of this Agreement, (B) changes after the
date hereof in general economic conditions in the United States, including
financial market volatility or downturns, or in the markets in which the Company
and the Company Subsidiaries operate, (C) changes after the date hereof
affecting the banking industry generally, (D) any changes after the date hereof
in applicable Laws or accounting rules or principles, including changes in GAAP,
(E) changes in the market price or trading volume of the Common Stock or the
Company’s other outstanding securities (but not the underlying causes of such
changes) or (F) any failure by the Company or any of the Company Subsidiaries to
meet any internal projections or forecasts with regard to the assets,
liabilities, business, financial condition or results of operations of the
Company and the Company Subsidiaries, taken as a whole (but not the underlying
causes of such failure), in each case to the extent that such circumstance,
event, change, development or effect referred to in clauses (B), (C) and (D) do
not have a disproportionate effect on the Company and the Company Subsidiaries
compared to other participants in the industries or markets in which the Company
and the Company Subsidiaries operate.

 

(b)                              As used in this Agreement, the term “Previously
Disclosed” (i) with regard to any Party, means information set forth in its
Disclosure Schedule under Section references corresponding with the provision of
this Agreement to which such information relates (including, in the case of the
Company, information identified in the Company’s Disclosure Schedule); provided,
however, that if such information is disclosed in such a way as to make its
relevance or applicability to another provision of this Agreement reasonably
apparent on its face, such information shall be deemed to be responsive to such
other provision of this Agreement and (ii) with regard to the Company, includes
information publicly disclosed by the Company in (A) the Company’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2015, as filed by it with
the Securities and Exchange Commission (the “SEC”) (B) the Company’s

 

-4-

--------------------------------------------------------------------------------


 

Quarterly Reports on Form 10-Q for the quarters ended March 31, 2016, June 30,
2016, and September 30, 2016 as filed by it with the SEC, (C) the Company’s
amended Definitive Proxy Statement on Schedule 14A, as filed by it with the SEC
on May 3, 2016 or (D) each Current Report on Form 8-K filed or furnished by it
with the SEC since January 1, 2016, in each case available prior to the date of
this Agreement (excluding any risk factor disclosures contained in such
documents under the heading “Risk Factors” and any disclosure of risks included
in any “forward-looking statements” disclaimer or other statements that are
similarly non-specific and are predictive or forward-looking in nature). 
Notwithstanding anything in this Agreement to the contrary, the mere inclusion
of an item in a Disclosure Schedule shall not be deemed an admission that such
item represents a material exception or material fact, event or circumstance or
that such item has had or would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

2.2                            Representations and Warranties of the Company. 
Except as Previously Disclosed, the Company hereby represents and warrants to
the Investor, as of the date of this Agreement and as of the Closing Date
(except for the representations and warranties that are as of a specific date,
which are made as of that date) that:

 

(a)                               Organization and Authority.  Each of the
Company and the Company Subsidiaries is a corporation or other entity duly
organized and validly existing under the laws of the jurisdiction of its
incorporation or organization, is duly qualified to do business and is in good
standing in all jurisdictions where its ownership or leasing of property or the
conduct of its business requires it to be so qualified, except where any failure
to be so qualified would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and has the corporate or other
organizational power and authority to own its properties and assets and to carry
on its business as it is now being conducted.  The Company has Previously
Disclosed correct and complete copies of the certificate of incorporation and
bylaws (or similar governing documents) as amended through the date of this
Agreement for the Company and Broadway Federal Bank, f.s.b. (the “Bank”).  The
Company is duly registered with the Board of Governors of the Federal Reserve
System (the “Federal Reserve”) as a savings and loan holding company under the
Savings and Loan Holding Company Act, as amended, 12 U.S.C. 1467a (the “SLHCA
Act”).  The Company is a certified “community development financial institution”
designated as such under the Community Development Banking and Financial
Institutions Act of 1994, as amended (12 U.S.C. Sections 5311 et seq.) and its
implementing regulations, as applicable.

 

(b)                              Company Subsidiaries.  As of the date of this
Agreement, the Company has Previously Disclosed a true, complete and correct
list of each entity in which the Company, directly or indirectly, owns
sufficient capital stock or holds a sufficient equity or similar interest such
that it is consolidated with the Company in the financial statements of the
Company or has the power to elect a majority of the board of directors or other
persons performing similar functions (each, a “Company Subsidiary” and,
collectively, the “Company Subsidiaries”).  Except for the Company Subsidiaries,
the Company does not own beneficially, directly or indirectly, more than 5% of
any class of equity securities or similar interests of any corporation, bank,
business trust, association or similar organization, and is not, directly or
indirectly, a partner in any partnership or party to any joint venture.  The
Company owns, directly or indirectly, all of its interests in each Company
Subsidiary free and clear of any and all Liens.  No equity security of any
Company Subsidiary is or may be required to be issued by reason of any

 

-5-

--------------------------------------------------------------------------------


 

option, warrant, scrip, preemptive right, right to subscribe to, gross-up right,
call or commitment of any character whatsoever relating to, or security or right
convertible into, shares of any capital stock or other interest of such Company
Subsidiary, and there are no contracts, commitments, understandings or
arrangements by which any Company Subsidiary is bound to issue additional shares
of its capital stock or other interest, or any option, warrant or right to
purchase or acquire any additional shares of its capital stock.  The deposit
accounts of the Bank are insured by the Federal Deposit Insurance Corporation
(“FDIC”) to the fullest extent permitted by the Federal Deposit Insurance Act,
as amended, and the rules and regulations of the FDIC thereunder, and all
premiums and assessments required to be paid in connection therewith have been
paid when due (after giving effect to any applicable extensions).  The Company
beneficially owns all of the outstanding capital securities of, and has sole
control of, the Bank.

 

(c)                               Capitalization.

 

(i)                                  As of the date hereof, (A) the authorized
Capital Stock of the Company consists of 50,000,000 shares of Voting Common
Stock, par value $0.01 per share, 25,000,000 shares of Non-Voting Common Stock,
par value $0.01, and 1,000,000 shares of preferred stock, par value $0.01
(“Preferred Stock”).  The Voting Common Stock and the Non-Voting Common Stock
are collectively referred to herein as “Common Stock”).

 

(ii)                              As of the date hereof, before giving effect to
the transaction provided for herein and to the Concurrent Other Transactions,
(the “Capitalization Date”), the Company had outstanding: 21,405,188 shares of
Voting Common Stock, 7,671,520 shares of Non-Voting Common Stock and no shares
of Preferred Stock.  Schedule I to this Agreement sets forth information
concerning the pro forma capitalization of the Company as of the date hereof
after giving effect to the transaction provided for herein and to the Concurrent
Other Transactions.

 

(iii)                          As of the date hereof, other than in respect of
awards outstanding under or issuable pursuant to the Company’s 2008 Long-Term
Incentive Plan (the “Company Stock Plan”) consisting of options to purchase an
aggregate of 540,625 shares of common stock and 120,483 shares of long-term
restricted stock, and except in connection with this Agreement and the
transactions contemplated hereby, including the Concurrent Other Transactions,
the Company has not (A) agreed to issue or authorized the issuance after the
date hereof of any shares of Common Stock or Preferred Stock, or any securities
convertible into or exchangeable or exercisable for shares of Common Stock or
Preferred Stock, (B) reserved for issuance any shares of Common Stock or
Preferred Stock or (C) repurchased or redeemed, or agreed to or authorized the
repurchase or redemption of, any shares of Common Stock or Preferred Stock.

 

(iv)                          All of the issued and outstanding shares of Common
Stock and Preferred Stock have been duly authorized and validly issued and are
fully paid, nonassessable and free of preemptive rights, except for the
preemptive rights granted to the Investor pursuant to this Agreement and to
certain institutional

 

-6-

--------------------------------------------------------------------------------


 

stockholders of the Company identified on Schedule 2.2(c)(iv) of the Company’s
Disclosure Schedule.  None of the outstanding shares of Capital Stock or other
securities of the Company or any of the Company Subsidiaries was issued, sold or
offered by the Company or any Company Subsidiary in violation of the Securities
Act of 1933, as amended (the “Securities Act”) or the securities or blue sky
laws of any state or jurisdiction, or in violation of any agreement, arrangement
or commitment to which the Company was or is a party or subject, or in violation
of any preemptive or similar rights of any Person.  No bonds, debentures, notes
or other indebtedness having the right to vote on any matters on which the
shareholders of the Company may vote (“Voting Debt”) are issued and outstanding.

 

(v)                              As of the date of this Agreement, except for
the outstanding awards under the Company Stock Plan, the Company does not have
and is not bound by any outstanding subscriptions, options, warrants, calls,
commitments or agreements of any character calling for the purchase or issuance
of, or securities or rights convertible into or exchangeable or exercisable for,
any shares of Common Stock or Preferred Stock or any other equity securities or
Voting Debt of the Company.

 

(d)                             Authorization; No Conflicts.

 

(i)                                  The Company has the corporate power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  The Board of Directors has approved the transactions contemplated by
this Agreement.  This Agreement has been duly and validly executed and delivered
by the Company and, assuming due authorization, execution and delivery by the
Investor, is the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as enforcement may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and similar laws of general applicability relating to or affecting
creditors’ rights or by general equity principles (whether applied in equity or
at law).

 

(ii)                              Neither the execution and delivery by the
Company of this Agreement nor the consummation of the transactions contemplated
hereby, nor compliance by the Company with any of the provisions hereof, will
(A) violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or result in
the loss of any benefit or creation of any right on the part of any third party
under, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of any liens, charges,
adverse rights or claims, pledges, covenants, title defects, security interests
or other encumbrances of any kind (“Liens”) upon any of the properties or assets
of the Company or any Company Subsidiary, under any of the terms, conditions or
provisions of (1) the certificate of incorporation or bylaws (or similar
governing documents) of the Company and each Company Subsidiary or (2) any note,
bond, mortgage, indenture, deed of trust, license,

 

-7-

--------------------------------------------------------------------------------


 

lease, agreement or other instrument or obligation to which the Company or any
of the Company Subsidiaries is a party or by which it may be bound, or to which
the Company or any of the Company Subsidiaries, or any of the properties or
assets of the Company or any of the Company Subsidiaries may be subject, or
(B) violate any Law applicable to the Company or any of the Company Subsidiaries
or any of their respective properties or assets except in the case of clauses
(A)(2) and (B) for such violations, conflicts and breaches as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

(e)                               Governmental Consents.  Except as set forth in
the Disclosure Schedule, no Governmental Consents are necessary for the
execution and delivery of this Agreement or for the sale by the Company of
Common Stock to the Investor pursuant to this Agreement.

 

(f)                                Litigation and Other Proceedings.  Except as
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, there is no pending or, to the Knowledge of the
Company, threatened claim, action, suit, arbitration, complaint, charge or
investigation or proceeding (each an “Action”) against the Company or any
Company Subsidiary or any of its assets, rights or properties, nor is the
Company or any Company Subsidiary a party or named as subject to the provisions
of any order, writ, injunction, settlement, judgment or decree of any court,
arbitrator or government agency, or instrumentality.  There has not been, and to
the Knowledge of the Company, there is not pending or contemplated, any
investigation or other Action by the SEC involving the Company or any current or
former director or officer of the Company in his or her capacity as such.

 

(g)                              Financial Statements.  The audited consolidated
balance sheets of the Company and the Company Subsidiaries and the related
consolidated statements of operations, changes in stockholders’ equity and cash
flows, together with the notes thereto, included in the Company’s Annual Report
on Form 10-K filed with the SEC for the year ended December 31, 2015 (the
“Company Financial Statements”) (i) have been prepared from, and are in
accordance with, the books and records of the Company and the Company
Subsidiaries, (ii) complied, as of the date of such filing, in all material
respects with applicable accounting requirements and with the published
rules and regulations of the SEC with respect thereto, (iii) have been prepared
in accordance with GAAP applied on a consistent basis and (iv) present fairly in
all material respects the consolidated financial position of the Company and the
Company Subsidiaries at the dates and the consolidated results of operations,
changes in stockholders’ equity and cash flows of the Company and the Company
Subsidiaries for the periods stated therein.

 

(h)                              Reports.  Since December 31, 2013, the Company
and each Company Subsidiary have filed all material reports, registrations,
documents, filings, statements and submissions, together with any required
amendments thereto, that they were required to file with any Governmental
Entity, including all those required under the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof (the foregoing, collectively, being referred
to herein as the “Company Reports”) and have paid all material fees and
assessments due and payable in connection therewith.  As of their respective
filing dates, or as subsequently amended prior to the date hereof, the Company
Reports complied in all material respects with all statutes and applicable
rules and regulations of the applicable Governmental Entities.  As of the date
of this

 

-8-

--------------------------------------------------------------------------------


 

Agreement, there are no outstanding comments from the SEC or any other
Governmental Entity with respect to any Company Report that were the subject of
written correspondence that have not been resolved.  The Company Reports,
including the documents incorporated by reference in each of them, each
contained all the information required to be included in it and, when it was
filed and, as of the date of each such Company Report filed with the SEC, or if
amended prior to the date of this Agreement, as of the date of such amendment,
did not contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made in it, in light of
the circumstances under which they were made, not misleading and complied as to
form in all material respects with the applicable requirements of the Securities
Act and the Securities Exchange Act of 1934, as amended (the “Exchange Act”). 
No executive officer of the Company has failed in any respect to make the
certifications required of him or her under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002.

 

(i)                                  Internal Accounting and Disclosure
Controls.  The records, systems, controls, data and information of the Company
and the Company Subsidiaries are recorded, stored, maintained and operated under
means (including any electronic, mechanical or photographic process, whether
computerized or not) that are under the exclusive ownership and direct control
of the Company or the Company Subsidiaries or accountants (including all means
of access thereto and therefrom) or reputable banking industry service
providers, except for any non-exclusive ownership and non-direct control that
would not reasonably be expected to have an adverse effect on the system of
internal accounting controls described below in this Section 2.2(i).  The
Company (i) has implemented and maintains disclosure controls and procedures (as
defined in Rule 13a-15(e) of the Exchange Act) intended to ensure that material
information relating to the Company, including its consolidated Subsidiaries, is
made known to the chief executive officer and the chief financial officer of the
Company by others within those entities, and (ii) has disclosed, based on its
most recent evaluation prior to the date of this Agreement, to the Company’s
outside auditors and the audit committee of the Board of Directors (A) any
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) that are reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information, and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting.  As of the date of this Agreement, the Company has no
Knowledge of any reason that its outside auditors and its chief executive and
chief financial officer will not be able to give the certifications and
attestations required pursuant to the rules and regulations adopted pursuant to
Section 404 of the Sarbanes-Oxley Act of 2002, without qualification, when due. 
Since December 31, 2013, neither the Company nor any Company Subsidiary nor, to
the Knowledge of the Company, any director, officer, employee, auditor,
accountant or representative of the Company or any Company Subsidiary has
received or otherwise had or obtained knowledge of any material complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of the
Company or any Company Subsidiary or their respective internal accounting
controls, including any material complaint, allegation, assertion or claim that
the Company or any Company Subsidiary has engaged in questionable accounting or
auditing practices.

 

(j)                                  No Undisclosed Liabilities.  There are no
liabilities of the Company or any of the Company Subsidiaries of any kind
whatsoever, whether accrued, contingent, absolute,

 

-9-

--------------------------------------------------------------------------------


 

determined, determinable or otherwise, except for (i) liabilities adequately
reflected or reserved against in accordance with GAAP in the Company’s audited
balance sheet as of December 31, 2015 and (ii) liabilities that have arisen in
the ordinary and usual course of business and consistent with past practice
since December 31, 2015 and that have not or would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(k)                              Mortgage Lending.  The Company and each of the
Company Subsidiaries have complied in all material respects with, and all
documentation in connection with the origination, processing, underwriting and
credit approval of any mortgage loan originated, purchased or serviced by the
Company or any Company Subsidiary has satisfied, in all material respects
(i) all Laws with respect to the origination, insuring, purchase, sale,
servicing, or filing of claims in connection with mortgage loans, including all
Laws relating to real estate settlement procedures, consumer credit protection,
truth in lending laws, usury limitations, fair housing, transfers of servicing,
collection practices, equal credit opportunity and adjustable rate mortgages,
(ii) the responsibilities and obligations relating to mortgage loans set forth
in any agreement between the Company and any Agency, Loan Investor or Insurer,
(iii) the applicable rules, regulations, guidelines, handbooks and other
requirements of any Agency, Loan Investor or Insurer and (iv) the terms and
provisions of any mortgage or other collateral documents and other loan
documents with respect to each mortgage loan.

 

(l)                                  Bank Secrecy Act; Anti-Money Laundering;
OFAC; and Customer Information.  The Company is not aware of, has not been
advised of, and, to the Knowledge of the Company, has no reason to believe that
any facts or circumstances exist that would cause it or any Company Subsidiary
to be deemed to be not operating in compliance, in all material respects, with
the Bank Secrecy Act of 1970, as amended, the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (also known as the USA PATRIOT Act), any order or regulation issued by
the Treasury’s Office of Foreign Assets Control (“OFAC”), or any other
applicable anti-money laundering or anti-terrorist-financing statute, rule or
regulation.  The Company is not aware of any facts or circumstances that would
cause it to believe that any nonpublic customer information has been disclosed
to or accessed by an unauthorized third party in a manner that would cause it to
undertake any material remedial action.  The Company and each of the Company
Subsidiaries have adopted and implemented an anti-money laundering program that
contains adequate and appropriate customer identification verification
procedures that comply with the USA PATRIOT Act and such anti-money laundering
program meets the requirements in all material respects of Section 352 of the
USA PATRIOT Act and the regulations thereunder, and they have complied in all
respects with any requirements to file reports and other necessary documents as
required by the USA PATRIOT Act and the regulations thereunder.  The Company
will not directly or indirectly use the proceeds of the sale of the Common Stock
pursuant to transactions contemplated by this Agreement, or lend, contribute or
otherwise make available such proceeds to any Company Subsidiary, joint venture
partner or other Person, towards any sales or operations in any country
appearing on the OFAC Specially Designated Nationals List (“SDN List”) or for
the purpose of financing the activities of any Person currently appearing on the
SDN List.

 

(m)                          Certain Payments.  Neither the Company nor any of
the Company Subsidiaries, nor any directors, officers, nor to the Knowledge of
the Company, employees or

 

-10-

--------------------------------------------------------------------------------

 

any of their Affiliates or any other Person who to the Knowledge of the Company
is associated with or acting on behalf of the Company or any of the Company
Subsidiaries has directly or indirectly (i) made any contribution, gift, bribe,
rebate, payoff, influence payment, kickback, or other payment in material
violation of any Law to any Person, private or public, regardless of form,
whether in money, property, or services (A) to obtain favorable treatment in
securing business for the Company or any of the Company Subsidiaries, (B) to pay
for favorable treatment for business secured by the Company or any of the
Company Subsidiaries, or (C) to obtain special concessions or for special
concessions already obtained, for or in respect of the Company or any of the
Company Subsidiaries or (ii) established or maintained any fund or asset with
respect to the Company or any of the Company Subsidiaries that was required by
Law or GAAP to have been recorded and was not recorded in the books and records
of the Company or any of the Company Subsidiaries.

 

(n)                              Absence of Certain Changes.  Since December 31,
2015 and except as Previously Disclosed or as required or contemplated by the
terms of this Agreement, (i) the Company and the Company Subsidiaries have
conducted their respective businesses in all material respects in the ordinary
and usual course of business consistent with past practices, (ii) through (and
including) the date of this Agreement, no fact, event, change, condition,
development, circumstance or effect has occurred that has had or would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, and (iii) no material default (or event which, with notice or
lapse of time, or both, would constitute a material default) exists on the part
of the Company or any Company Subsidiary in the due performance and observance
of any term, covenant or condition of any agreement to which the Company or any
Company Subsidiary is a party and which would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(o)                              Compliance with Laws.  The Company and each
Company Subsidiary have all material permits, licenses, franchises,
authorizations, orders and approvals of, and have made all filings, applications
and registrations with, Governmental Entities that are required in order to
permit them to own or lease their properties and assets and to carry on their
business as presently conducted and that are material to the business of the
Company and each Company Subsidiary.  The Company and each Company Subsidiary
have complied with and (i) are not in default or violation in any respect of,
(ii) are not under investigation with respect to, and (iii) have not been
threatened to be charged with or given notice of any material violation of, any
applicable material domestic (federal, state or local) or foreign law, statute,
ordinance, license, rule, regulation, policy or guideline, order, demand, writ,
injunction, decree or judgment of any Governmental Entity (each, a “Law”), other
than such noncompliance, defaults or violations as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect. 
Except for statutory or regulatory restrictions of general application and
restrictions applicable to recipients of funds under the Troubled Asset Relief
Program of the Treasury, no Governmental Entity has placed any material
restriction on the business or properties of the Company or any of the Company
Subsidiaries.  As of the date hereof, the Bank has a Community Reinvestment Act
rating of “outstanding.”

 

(p)                              Adequate Capitalization. As of September 30,
2016, the Bank met or exceeded the standards necessary to be considered
“adequately capitalized” under the FDIC’s regulatory framework for prompt
corrective action. As of the Closing and after giving effect to

 

-11-

--------------------------------------------------------------------------------


 

this Agreement, the transactions contemplated hereby and the Concurrent
Transactions, the Bank meets or exceeds the standards necessary to be considered
“adequately capitalized” under the FDIC’s regulatory framework for prompt
corrective action.

 

(q)                              Agreements with Regulatory Agencies.  The
Company and the Company Subsidiaries (A) are not subject to any cease-and-desist
or other similar order or enforcement action issued by, (B) are not a party to
any written agreement, consent agreement or memorandum of understanding with,
(C) are not a party to any commitment letter or similar undertaking to, and
(D) are not subject to any capital directive by, and since December 31, 2015,
neither the Company nor any of the Company Subsidiaries has adopted any board
resolutions at the request of any Governmental Entity that currently restricts
in any material respect the conduct of its business or that in any material
manner relates to its capital adequacy, its liquidity and funding policies and
practices, its ability to pay dividends, its credit, risk management or
compliance policies, its internal controls, its management or its operations or
business, nor has the Company nor any of the Company Subsidiaries been advised
since December 31, 2015 by any Governmental Entity that it is considering
issuing, initiating, ordering, or requesting any of the same.

 

(r)                                 Insurance.  The Company and each of the
Company Subsidiaries are presently insured, and have been insured for at least
the past two years, for reasonable amounts with financially sound and reputable
insurance companies against such risks as companies engaged in a similar
business would, in accordance with good business practice, customarily be
insured.  All of the policies, bonds and other arrangements providing for the
foregoing (the “Company Insurance Policies”) are in full force and effect, the
premiums due and payable thereon have been or will be timely paid through the
Closing Date, and there is no material breach or default (and no condition
exists or event has occurred that, with the giving of notice or lapse of time or
both, would constitute such a material breach or default) by the Company or any
of the Company Subsidiaries under any of the Company Insurance Policies or, to
the Knowledge of the Company, by any other party to the Company Insurance
Policies.  Neither the Company nor any of the Company Subsidiaries has received
any written notice of cancellation or non-renewal of any Company Insurance
Policy nor, to the Knowledge of the Company, is the termination of any such
policies threatened in writing by the insurer, and there is no material claim
for coverage by the Company, or any of the Company Subsidiaries, pending under
any of such Company Insurance Policies as to which coverage has been denied or
disputed by the underwriters of such Company Insurance Policies or in respect of
which such underwriters have reserved their rights.

 

(s)                                Title.  The Company and the Company
Subsidiaries have good and marketable title in fee simple to all real property
owned by them and good and valid title to all material personal property owned
by them, in each case free and clear of all Liens, except for Liens which do not
materially affect the value of such property or do not interfere with the use
made and proposed to be made of such property by the Company or any Company
Subsidiary.  Any real property and facilities held under lease by the Company or
the Company Subsidiaries are leased pursuant to valid, subsisting and
enforceable leases with such exceptions that are not material and do not
interfere with the use made and proposed to be made of such property and
facilities by the Company or the Company Subsidiaries.

 

-12-

--------------------------------------------------------------------------------


 

(t)                                 Employee Benefits.

 

(i)                                  Section 2.2(t) of the Disclosure Schedule
sets forth a correct and complete list of each “employee benefit plan” (within
the meaning of Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), including, without limitation, multiemployer plans
within the meaning of Section 3(37) of ERISA), and all stock purchase, stock
option, severance, employment, change-in-control, fringe benefit, bonus,
incentive, deferred compensation and all other employee benefit plans,
agreements, programs, policies or other arrangements, whether or not subject to
ERISA (including any funding mechanism therefor now in effect or required in the
future as a result of the transactions contemplated by this Agreement or
otherwise), whether formal or informal, oral or written, under which (A) any
current or former employee or director of the Company or any of the Company
Subsidiaries (the “Company Employees”) has any present or future right to
benefits and which are contributed to, sponsored by or maintained by the Company
or any of the Company Subsidiaries or (B) the Company or any Company Subsidiary
has had or has any present or future liability.  All such plans, agreements,
programs, policies and arrangements are collectively referred herein to as the
“Benefit Plans.”

 

(ii)                              (A) Each Benefit Plan has been established and
administered in all material respects in accordance with its terms, and in
compliance with the applicable provisions of ERISA, the Code and other Laws;
(B) no “reportable event” (as such term is defined in Section 4043 of ERISA)
that could reasonably be expected to result in material liability has occurred
with respect to any Benefit Plan, and (C) no non-exempt “prohibited transaction”
(as such term is defined in Section 406 of ERISA and Section 4975 of the Code)
has been engaged in by the Company or any Company Subsidiary with respect to any
Benefit Plan that has or is expected to result in any material liability or
“accumulated funding deficiency” (as such term is defined in Section 302 of
ERISA and Section 412 of the Code (whether or not waived)).

 

(iii)                          The Company and the Company Subsidiaries will be
in compliance, as of the Closing Date, with Sections 111 and 302 of the
Emergency Economic Stabilization Act of 2008, as amended by the U.S. American
Recovery and Reinvestment Act of 2009, including all guidance issued thereunder
by a Governmental Entity (collectively “EESA”).

 

(u)                              Taxes.  All material Tax Returns required to be
filed by, or on behalf of, the Company or the Company Subsidiaries have been
timely filed, or will be timely filed, in accordance with all Laws, and all such
Tax Returns are, or will be at the time of filing, complete and correct in all
material respects.  The Company and the Company Subsidiaries have timely paid
all material Taxes due and payable (whether or not shown on such Tax Returns),
or, where payment is not yet due, have made adequate financial statement
provisions therefor in accordance with GAAP.  There are no Liens with respect to
Taxes upon any of the assets or

 

-13-

--------------------------------------------------------------------------------


 

properties of either the Company or the Company Subsidiaries other than with
respect to Taxes not yet due and payable.

 

(v)                              Labor.

 

(i)                                  Employees of the Company and the Company
Subsidiaries are not represented by any labor union nor are any collective
bargaining agreements otherwise in effect with respect to such employees.  No
labor organization or group of employees of the Company or any Company
Subsidiary has made a pending demand for recognition or certification, and there
are no representation or certification proceedings or petitions presently
pending or threatened to be brought or filed with the National Labor Relations
Board or any other labor relations tribunal or authority, nor have there been in
the last three years.  There are no strikes, work stoppages, slowdowns, labor
picketing lockouts, material arbitrations or material grievances, or other
material labor disputes pending or, to the Knowledge of the Company, threatened
against or involving the Company or any Company Subsidiary, nor have there been
any in the past year.

 

(ii)                              Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, the Company
and the Company Subsidiaries are in compliance with all federal and state Laws
and requirements respecting employment and employment practices, terms and
conditions of employment, collective bargaining, disability, immigration, health
and safety, wages, hours and benefits, non-discrimination in employment,
workers’ compensation and the collection and payment of withholding and/or
payroll taxes and similar taxes.

 

(iii)                          There is no charge or complaint pending or
threatened before any Governmental Entity alleging unlawful discrimination in
employment practices, unfair labor practices or other unlawful employment
practices by the Company or any Company Subsidiary.

 

(w)                          Brokers and Finders.  Neither the Company nor any
of its officers, directors, employees or agents has employed any broker or
finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for the Company in connection with this Agreement or the
transactions contemplated hereby, the fees of which would be payable by the
Investor.

 

(x)                              Offering of Securities.  Neither the Company
nor any Person acting on its behalf has taken any action (including any offering
of any securities of the Company under circumstances which would require the
integration of such offering with the offering of any of the Shares to be issued
pursuant to this Agreement under the Securities Act and the rules and
regulations of the SEC promulgated thereunder) which would subject the offering,
issuance or sale of any of the Shares to be issued pursuant to this Agreement to
be subject to the registration requirements of the Securities Act.  Neither the
Company nor any Person acting on its behalf has engaged or will engage in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with any offer or sale of
the

 

-14-

--------------------------------------------------------------------------------


 

Shares pursuant to the transactions contemplated by this Agreement.  Assuming
the accuracy of the Investor’s representations and warranties set forth in this
Agreement, no registration under the Securities Act is required for the offer
and sale of the Shares by the Company to the Investor.

 

(y)                              Affiliate Transactions.  No officer, director,
five percent (5%) stockholder or other Affiliate of the Company (or any Company
Subsidiary), or any individual who, to the Knowledge of the Company, is related
by marriage or adoption to or shares the same home as any such Person, or any
entity which, to the Knowledge of the Company, is controlled by any such Person
(collectively, an “Insider”), is a party to any contract or transaction with the
Company (or any Company Subsidiary) which pertains to the business of the
Company (or any Company Subsidiary) or has any interest in any property, real or
personal or mixed, tangible or intangible, used in or pertaining to the business
of the Company or any Company Subsidiary.  The foregoing representation and
warranty does not include deposit accounts of an Insider at the Company or any
Company Subsidiary or loans made in the ordinary course of business to Insiders
in compliance with Regulation O and other applicable Law.

 

(z)                               Private Placement. Assuming the accuracy of
the Investor’s representations and warranties set forth in Section 2.3 of this
Agreement, no registration under the Securities Act is required for the offer
and sale of the Non-Voting Common Stock by the Company to the Investor. The
issuance and sale of the Non-Voting Common Stock hereunder does not contravene
the rules and regulations of the NASDAQ Stock Market.

 

(aa)                        Listing and Maintenance Requirements. The Company’s
Voting Common Stock is registered pursuant to Section 12(b) of the Exchange Act,
and the Company has taken no action designed to terminate the registration of
the Voting Common Stock under the Exchange Act nor has the Company received any
notification that the SEC is contemplating terminating such registration. The
Company has not, in the 12 months preceding the date hereof, received written
notice from the NASDAQ Stock Market to the effect that the Company is not in
compliance with the listing or maintenance requirements of the NASDAQ Stock
Market.

 

(bb)                      Investment Company. Neither the Company nor any of the
Company Subsidiaries is required to be registered as, and is not an Affiliate
of, and immediately following the Closing will not be required to register as,
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

(cc)                        Acknowledgment Regarding the Investor’s Purchase of
Shares. The Company acknowledges and agrees that the Investor is acting solely
in the capacity of an arm’s length purchaser with respect to this Agreement, the
transactions contemplated hereby and the Concurrent Other Transactions. The
Company further acknowledges that the Investor is not acting as a financial
advisor or fiduciary of the Company (or in any similar capacity) with respect to
this Agreement, the transactions contemplated hereby and the Concurrent Other
Transactions and any advice given by the Investor or any of its representatives
or agents in connection with this Agreement, the transactions contemplated
hereby and the Concurrent Other Transactions is merely incidental to Investor’s
purchase of the Non-Voting Common Stock.

 

(dd)                    No General Solicitation or General Advertising. Neither
the Company nor any person acting on its behalf has engaged or will engage in
any form of general solicitation

 

-15-

--------------------------------------------------------------------------------


 

or general advertising (within the meaning of Regulation D under the Securities
Act) in connection with any offer or sale of the Non-Voting Common Stock.

 

(ee)                        CDFI Designation. The Company is a certified
“community development financial institution” designated as such under the
Community Development Banking and Financial Institutions Act of 1994, as amended
(12 U.S.C. Sections 4701 et seq.).

 

(ff)                          Shell Company Status.  The Company is not, and has
never been, an issuer identified in Rule 144(i)(1) under the Securities Act.

 

2.3                            Representations and Warranties of the Investor. 
Except as Previously Disclosed, the Investor hereby represents and warrants to
the Company, as of the date hereof and as of the Closing Date (except for the
representations and warranties that are as of a specific date which are made as
of that date) that:

 

(a)                               Organization and Authority.  The Investor is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, is duly qualified to do business and is in
good standing in all jurisdictions where its ownership or leasing of property or
the conduct of its business requires it to be so qualified and where failure to
be so qualified would be reasonably expected to materially and adversely impair
or delay its ability to perform its obligations under this Agreement or to
consummate the transactions contemplated hereby.

 

(b)                              Authorization; No Conflicts.

 

(i)                                  The Investor has the necessary power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.  The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by its board of directors, general partner or managing members, investment
committee, investment adviser or other authorized person, as the case may be,
and no further approval or authorization by any of its shareholders, partners or
other equity owners, as the case may be, is required.  This Agreement has been
duly and validly executed and delivered by the Investor and, assuming due
authorization, execution and delivery by the Company is the valid and binding
obligation of the Investor enforceable against the Investor in accordance with
its terms (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws of
general applicability relating to or affecting creditors’ rights or by general
equity principles).

 

(ii)                              Neither the execution, delivery and
performance by the Investor of this Agreement nor the consummation of the
transactions contemplated hereby, nor compliance by the Investor with any of the
provisions hereof, will (A) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, or accelerate the performance required by, or result in a right of
termination or acceleration of, or result in the creation of any

 

-16-

--------------------------------------------------------------------------------


 

Liens upon any of the properties or assets of the Investor under any of the
terms, conditions or provisions of (1) its articles of incorporation or bylaws,
its certificate of limited partnership or partnership agreement or its similar
governing documents or (2) any note, bond, mortgage, indenture, deed of trust,
license, lease, agreement or other instrument or obligation to which the
Investor is a party or by which the Investor may be bound, or to which the
Investor or any of the properties or assets of the Investor may be subject, or
(B) violate any Law applicable to the Investor or any of its properties or
assets, except in the case of clauses (A)(2) and (B) for such violations,
conflicts and breaches as would not reasonably be expected to materially
adversely affect the Investor’s ability to perform its obligations under this
Agreement or consummate the transactions contemplated hereby on a timely basis.

 

(c)                               Governmental Consents.  Except as set forth in
the Disclosure Schedule, no Governmental Consents are necessary for the
execution and delivery of this Agreement or for the purchase by the Investor of
the Shares pursuant to this Agreement.

 

(d)                             Purchase for Investment; Accredited Investor
Status.  The Investor acknowledges that the Shares to be purchased by the
Investor pursuant to this Agreement have not been registered under the
Securities Act or under any state securities laws and may not be resold or
transferred by the Investor without such registration or appropriate reliance on
any available exemption from such requirements.  The Investor (i) is acquiring
the Shares pursuant to an exemption from the registration requirements of the
Securities Act and other applicable securities laws solely for investment with
no present intention to distribute any of the Shares to any Person, (ii) will
not sell or otherwise dispose of any of the Shares, except in compliance with
the registration requirements or exemption provisions of the Securities Act and
any other applicable securities laws, (iii) has such knowledge and experience in
financial and business matters and in investments of this type that it is
capable of evaluating the merits and risks of its investment in the Shares and
of making an informed investment decision and (iv) is an “accredited investor”
(as that term is defined by Rule 501 under the Securities Act).

 

(e)                               Brokers and Finders.  Neither the Investor,
nor its respective Affiliates nor any of their respective officers or directors,
has employed any broker or finder or incurred any liability for any financial
advisory fees, brokerage fees, commissions or finder’s fees, and no broker or
finder has acted directly or indirectly for the Investor in connection with this
Agreement or the transactions contemplated hereby.

 

(f)                                Access to Information.  The Investor
acknowledges that it has been afforded (i) the opportunity to ask such questions
as it has deemed necessary of, and to receive answers from, representatives of
the Company concerning the terms and conditions of the offering of the Shares
and the merits and risks of investing in the Shares; (ii) access to information
about the Company and the Company Subsidiaries and their respective financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the Investment; and (iv) the opportunity to
ask questions of management of the Company.

 

-17-

--------------------------------------------------------------------------------


 

(g)                              No Reliance.  The Investor has not relied on
any representation or warranty in connection with the Investment other than
those contained in this Agreement.

 

ARTICLE 3

 

COVENANTS

 

3.1                            Conduct of Business Prior to Closing.  Except as
otherwise expressly required or contemplated by this Agreement or applicable
Law, or with the prior written consent of the Investor, between the date of this
Agreement and the Closing, the Company shall, and the Company shall cause each
Company Subsidiary to:

 

(a)                               use commercially reasonable efforts to conduct
its business only in the ordinary course of business; and

 

(b)                              use commercially reasonable efforts to
(i) preserve the present business operations, organization (including officers
and employees) and goodwill of the Company and any Company Subsidiary and
(ii) preserve business relationships with customers, suppliers, consultants and
others having business dealings with the Company; provided, however, that
nothing in this clause (b) shall place any limit on the ability of the Board of
Directors to act in accordance with, or require any actions that the Board of
Directors may, in good faith, determine to be inconsistent with, its duties or
the Company’s obligations under applicable Law or imposed by any Governmental
Entity.

 

3.2                            Confidentiality.  The Investor acknowledges that
the information being provided to it in connection with the transactions
contemplated hereby includes confidential information that has not been publicly
disclosed and agrees to maintain the confidentiality of the information with the
same degree of care that it uses to protect its own confidential information.

 

3.3                            Publicity.  The Company shall not publicly
disclose the financial or other terms of the transactions contemplated hereby or
the Concurrent Transactions or the name of Investor or any Affiliate or
investment adviser of the Investor, or include the name of the Investor or any
Affiliate or investment adviser of the Investor in any press release or filing
with the SEC or the NASDAQ Stock Market, without the prior written consent of
the Investor, except (i) as required by federal securities law in connection
with the filing of final transaction documents with the SEC, (ii) to the extent
such disclosure is required by applicable law, at the request of the staff of
the SEC or at the request of the NASDAQ Stock Market regulations, in which case
the Company shall provide the Investor with prior written notice of such
disclosure and the form of such disclosure shall be subject to the approval of
the Investor, such approval not to be unreasonably withheld or delayed.

 

3.4                            Commercially Reasonable Efforts.  Upon the terms
and subject to the conditions herein provided, except as otherwise provided in
this Agreement, each of the Parties hereto agrees to use its commercially
reasonable efforts to take or cause to be taken all action, to do or cause to be
done and to assist and cooperate with the other Party in doing all things
necessary, proper or advisable under applicable Laws to consummate and make
effective the transactions contemplated hereby, including but not limited to:
(a) the satisfaction of the

 

-18-

--------------------------------------------------------------------------------


 

conditions precedent to the obligations of the Parties; (b) the obtaining of
applicable Governmental Consents, and consents, waivers and approvals of any
other third parties; (c) defending of any claim, action, suit, investigation or
proceeding, whether judicial or administrative, challenging this Agreement or
the performance of the obligations hereunder; and (d) the execution and delivery
of such instruments, and the taking of such other actions as the other Party may
reasonably request in order to carry out the intent of this Agreement. 
Notwithstanding the foregoing, under no circumstances will the Investor be
required to disclose to the Company, the Company Subsidiaries or any third party
any information the disclosure of which is prohibited by Law, nor shall it be
required to agree to any restrictions, conditions or commitments imposed or
otherwise required by any Government Entity that are determined by the Investor
in its sole discretion to be unduly burdensome, other than customary passivity
commitments, in order to consummate and make effective the transactions
contemplated hereby.

 

3.5                            Legend.

 

(a)                               The Investor agrees that all certificates or
other instruments representing the Shares subject to this Agreement shall bear
legends substantially to the following effect, until such time as they are not
required under Section 3.5(b):

 

“THE SHARES OF NON-VOTING COMMON STOCK REPRESENTED BY THIS INSTRUMENT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS
OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT
WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.”

 

“THE SALE OR TRANSFER OF SHARES OF THE NON-VOTING COMMON STOCK OF THE
CORPORATION IS SUBJECT TO CERTAIN RESTRICTIONS SET FORTH IN THE CERTIFICATE OF
INCORPORATION OF THE CORPORATION, A COPY OF WHICH MAY BE OBTAINED FROM THE
SECRETARY OF THE CORPORATION.”

 

(b)                              Upon request of the Investor, the Company shall
promptly cause such legends to be removed from any certificate for any Shares to
be so transferred if such Shares are being transferred pursuant to an exemption
from the registration securities requirements of the Securities Act and
applicable state Laws, subject to receipt by the Company of an opinion of
counsel for the Investor reasonably satisfactory to the Company to the effect
that such legend is no longer required under the Securities Act and applicable
state Laws.  The Investor acknowledges that the sale of the Shares provided for
herein has not been registered under the Securities Act or under any state
securities Laws and agrees that it shall not sell or otherwise dispose of any of
the Shares, except in compliance with the registration requirements or exemption
provisions of the Securities Act and any other applicable securities Laws.

 

-19-

--------------------------------------------------------------------------------


 

3.6                            Exchange Listing.  The Company shall use its
reasonable best efforts to cause any shares of Voting Common Stock into which
the Shares may be converted in connection with resale of the Shares by the
Investor in compliance with the restrictions set forth in the certificate of
incorporation of the Company to be approved for listing on the Nasdaq Stock
Market as promptly as possible.

 

3.7                            Authorized Shares.  The Company will at all times
reserve, free of any preemptive or similar rights of stockholders of the
Company, a number of unissued shares of Voting Common Stock, sufficient to
convert automatically, in accordance with the terms of the certificate of
incorporation of the Company, all of the shares of Non-Voting Common Stock then
outstanding.

 

3.8                            Rule 144 Reporting.  With a view to making
available to the Investor the benefits of certain rules and regulations of the
SEC which may permit the sale of the Shares by the Investor without registration
under the Securities Act upon compliance with the initial holding period and
other applicable requirements of Rule 144 under the Securities Act, the Company
agrees to use its reasonable best efforts to:

 

(i)                                  make and keep adequate current public
information with respect to the Company available, as those terms are understood
and defined in Rule 144(c)(1) or any similar or analogous rule promulgated under
the Securities Act, at all times after the effective date of this Agreement;

 

(ii)                              so long as the Investor owns any of the
Shares, furnish to the Investor forthwith upon request: (A) a written statement
by the Company as to its compliance with the reporting requirements of Rule 144
under the Securities Act, and of the Exchange Act; (B) a copy of the most recent
annual or quarterly report of the Company; and (C) such other reports and
documents as the Investor may reasonably request in availing itself of any
rule or regulation of the SEC allowing it to sell any of the Shares without
registration; and

 

(iii)                          to take such further action as the Investor may
reasonably request, all to the extent required from time to time to enable the
Investor to sell Shares without registration under the Securities Act.

 

3.9                            Exchange Rights; Co-Redemption Rights.

 

(a)                               The Investor shall have the right from time to
time to exchange any of the shares of Voting Common Stock acquired by the
Investor from the Treasury as part of the Concurrent Other Transactions for
Non-Voting Common Stock in order to reduce its ownership of Voting Common Stock
to less than 4.50% of the then outstanding shares of Voting Common Stock.  Any
Non-Voting Common Stock held by the Investor shall, upon its transfer to any
Person other than the Investor, or an Affiliate of the Investor, immediately and
without any further action on the part of any Person, automatically convert into
Voting Common Stock only as provided in the provisions of the Company’s
certificate of incorporation relating to the Non-Voting Common Stock including
restrictions on transfer contained therein that are intended to cause such
shares to qualify as non-voting shares under the applicable requirements and
policies

 

-20-

--------------------------------------------------------------------------------

 

of the Board of Governors of the Federal Reserve System, the Office of the
Comptroller of the Currency, the Federal Deposit Insurance Corporation or any
other regulatory body having jurisdiction over the Company or the Bank.  Any
shares of Non-Voting Common Stock received by the Investor or any Affiliate of
the Investor pursuant to this Section 3.9(a) shall not be convertible by the
Investor into shares of Voting Common Stock or any other voting security of the
Company, and any such shares shall be subject to the restrictions set forth in
the provisions of the Company’s certificate of incorporation relating to the
Non-Voting Common Stock.

 

(b)                              Should the Company at any time and for any
reason propose to retire or repurchase shares of its outstanding Voting Common
Stock or Non-Voting Common Stock, the Company shall give the Investor thirty
(30) days’ prior written notice of such proposed action.  Such notice shall
specify the number of outstanding shares of Voting Common Stock or Non-Voting
Common Stock, as applicable, prior to such retirement or repurchase, and the
number of outstanding shares of Voting Common Stock or Non-Voting Common Stock,
as applicable, that would be outstanding after giving effect to such retirement
or repurchase.  Upon receipt of such notice, the Investor shall have the right
to sell to the Company, at the same price per share as that at which the Company
proposes to retire or repurchase its other outstanding shares of Voting Common
Stock or Non-Voting Common Stock, the minimum number of shares of Voting Common
Stock and Non-Voting Common Stock, as applicable, that would result in the
Investor and its Affiliates owning less than 4.50% of the then outstanding
shares of Voting Common Stock and less than 10% of the total shareholders’
equity of the Company, as applicable, after giving effect to such retirement or
repurchase and such sale by the Investor to the Company; provided, that (i) the
Company shall not be required hereby to purchase from the Investor more shares
of Voting Common Stock and Non-Voting Common Stock, as applicable, than were
indicated in its notice of desired purchase sent to the Investor, (ii) the
Company may decide, after having given such a notice, not to repurchase or
retire any shares of Voting Common Stock or Non-Voting Common Stock, as
applicable, and (iii) the Investor’s right to sell shares of Voting Common Stock
and Non-Voting Common Stock, as applicable, pursuant hereto shall be subject to
pro rata reduction to the extent that CJA Private Equity Financial Restructuring
Master Fund I LP, National Community Investment Fund and/or Hope Bancorp, Inc.
or its Affiliates exercise the similar sale rights granted to them by the
Company pursuant to agreements that are in effect as of the date hereof, based
on the respective numbers of shares of Voting Common Stock or Non-Voting Common
Stock, as applicable, requested to be sold by each.  Within ten (10) days after
the receipt of such notice by the Investor, the Investor shall notify the
Company in writing of its intention to exercise its rights to sell shares of
Voting Common Stock and Non-Voting Common Stock, as applicable, to the Company
pursuant to this Section 3.9(b), which shall include the number of shares of
Voting Common Stock and Non-Voting Common Stock to be sold by the Investor to
the Company in accordance with this Section 3.9, the record and beneficial owner
of such shares and the proposed closing date, which date, unless otherwise
agreed by the Company, shall be no later than the business day preceding the
date of the retirement or repurchase.  The rights of the Investor provided in
this Section 3.9(b) shall remain in effect for so long as the Investor and its
Affiliates have beneficial ownership of any shares of the Company’s outstanding
Voting Common Stock or Non-Voting Common Stock.  The provisions of this
Section 3.9 shall apply on an as-converted basis to any Non-Voting Common Stock
theretofore issued in exchange for Voting Common Stock at the request of the
Investor.

 

-21-

--------------------------------------------------------------------------------


 

ARTICLE 4
 
TERMINATION

 

4.1                            Termination.  This Agreement may be terminated
prior to the Closing:

 

(a)                               by mutual written agreement of the Company and
the Investor;

 

(b)                              by either Party, upon written notice to the
other Party in the event that any of the contemplated sales of Voting Common
Stock by the Treasury Department included in the  Concurrent Other Transactions
are terminated prior to the Closing;

 

(c)                               by either Party, upon written notice to the
other Party, in the event that the Closing does not occur on or before
December 31, 2016; provided, however, that the right to terminate this Agreement
pursuant to this Section 4.1(c) shall not be available to any Party whose
failure to fulfill any obligation under this Agreement shall have been the cause
of, or shall have resulted in, the failure of the Closing to occur on or prior
to such date;

 

(d)                             by the Investor, upon written notice to the
Company, if (i) there has been a breach of any representation, warranty,
covenant or agreement made by the Company in this Agreement, or any such
representation and warranty shall have become untrue after the date of this
Agreement, such that Section 1.2(c)(ii)(A) would not be satisfied and (ii) such
breach or condition is not curable or, if curable, is not cured prior to the
date that would otherwise be the Closing Date in the absence of such breach or
condition; provided that this Section 4.1(d) shall only apply if the Investor is
not in material breach of any of the terms of this Agreement;

 

(e)                               by the Company, upon written notice to the
Investor, if (i) there has been a breach of any representation, warranty,
covenant or agreement made by the Investor in this Agreement, or any such
representation and warranty shall have become untrue after the date of this
Agreement, such that Section 1.2(c)(iii)(A) would not be satisfied and (ii) such
breach or condition is not curable or, if curable, is not cured prior to the
date that would otherwise be the Closing Date in absence of such breach or
condition; provided that this Section 4.1(e) shall only apply if the Company is
not in material breach of any of the terms of this Agreement; or

 

(f)                                by any Party, upon written notice to the
other Party, in the event that any Governmental Entity shall have issued any
order, decree or injunction or taken any other action restraining, enjoining or
prohibiting any of the transactions contemplated by this Agreement, and such
order, decree, injunction or other action shall have become final and
non-appealable.

 

4.2                            Effects of Termination.  In the event of any
termination of this Agreement as provided in Section 4.1, this Agreement (other
than Section 3.2, Section 3.9, this Article 4 and Article 6 of this Agreement,
which shall remain in full force and effect) shall forthwith become wholly void
and of no further force and effect; provided, that nothing herein shall relieve
any Party from liability for fraud or willful breach of this Agreement.

 

-22-

--------------------------------------------------------------------------------


 

ARTICLE 5

 

INDEMNITY

 

5.1                            Indemnification by the Company.

 

(a)                               After the Closing, and subject to Sections
5.1(b), 5.3 and 5.4, the Company shall indemnify, defend and hold harmless to
the fullest extent permitted by Law the Investor and its Affiliates, and their
successors and assigns, officers, directors, partners, members and employees, as
applicable, (the “Investor Indemnified Parties”) against and from, and reimburse
any of the Investor Indemnified Parties for, all Losses that any of the Investor
Indemnified Parties may at any time suffer or incur, or become subject to, as a
result of or in connection with (1) the inaccuracy or breach of any
representation or warranty made by the Company in this Agreement or any
certificate delivered pursuant hereto or (2) any breach or failure by the
Company to perform any of its covenants or agreements contained in this
Agreement.  Notwithstanding anything herein to the contrary, the obligations of
the Company under this Section 5.1(a) shall not be applicable to or inure to the
benefit of any transferee of the Common Stock sold pursuant to this Agreement
who is not an Affiliate of the Investor.

 

(b)                              Notwithstanding anything to the contrary
contained herein, the Company shall not be required to indemnify, defend or hold
harmless any of the Investor Indemnified Parties against, or reimburse any of
the Investor Indemnified Parties for, any Losses pursuant to
Section 5.1(a) (other than Losses arising out of the inaccuracy or breach of any
Company Specified Representations) until the aggregate amount of the Investor
Indemnified Parties’ Losses for which the Investor Indemnified Parties are
finally determined to be otherwise entitled to indemnification under
Section 5.1(a) exceeds $100,000 (the “Threshold Amount”), upon the occurrence of
which the Company shall be obligated for all of the Investor Indemnified
Parties’ Losses for which the Investor Indemnified Parties are finally
determined to be otherwise entitled to indemnification under Section 5.1(a). 
Notwithstanding anything to the contrary contained herein, the Company shall not
be required to indemnify, defend or hold harmless the Investor Indemnified
Parties against, or reimburse the Investor Indemnified Parties for, any Losses
pursuant to Section 5.1(a) in a cumulative aggregate amount exceeding the
Purchase Price paid by the Investor to the Company pursuant to Section 1.1.

 

(c)                               For purposes of Section 5.1(a), in determining
whether there has been a breach of a representation or warranty, the Parties
hereto shall ignore any “materiality,” “Material Adverse Effect” or similar
qualifications.

 

5.2                            Indemnification by the Investor.

 

(a)                               After the Closing, and subject to Sections
5.2(b), 5.3 and 5.4, the Investor shall indemnify, defend and hold harmless to
the fullest extent permitted by Law the Company and its respective Affiliates
and their respective successors and assigns, officers, directors, partners,
members and employees (collectively, the “Company Indemnified Parties”) against
and from, and reimburse any of the Company Indemnified Parties for, all Losses
that the Company Indemnified Parties may at any time suffer or incur, or become
subject to, as a result of or in connection with (1) the inaccuracy or breach of
any representation or warranty made by

 

-23-

--------------------------------------------------------------------------------


 

the Investor in this Agreement or any certificate delivered pursuant hereto or
(2) any breach or failure by such Investor to perform any of its covenants or
agreements contained in this Agreement.

 

(b)                              Notwithstanding anything to the contrary
contained herein, the Investor shall not be required to indemnify, defend or
hold harmless any of the Company Indemnified Parties against, or reimburse any
of the Company Indemnified Parties for any Losses pursuant to
Section 5.2(a)(1) until the aggregate amount of the Company Indemnified Parties’
Losses for which the Company Indemnified Parties are finally determined to be
otherwise entitled to indemnification under Section 5.2(a) exceeds the Threshold
Amount, upon the occurrence of which the Investor shall be obligated for all of
the Company Indemnified Parties’ Losses for which the Company Indemnified
Parties are finally determined to be otherwise entitled to indemnification under
Section 5.2(a)(1).  Notwithstanding anything to the contrary contained herein,
the Investor shall not be required to indemnify, defend or hold harmless the
Company Indemnified Parties against, or reimburse the Company Indemnified
Parties for, any Losses pursuant to Section 5.2(a)(1) in a cumulative aggregate
amount exceeding the Purchase Price paid by the Investor to the Company pursuant
to Section 1.1 hereof.

 

(c)                               For purposes of Section 5.2(a), in determining
whether there has been a breach of a representation or warranty, the Parties
shall ignore any “materiality” or similar qualifications.

 

5.3                            Notification of Claims.

 

(a)                               Any Person that may be entitled to be
indemnified under this Article 5 (the “Indemnified Party”) shall promptly notify
the party or parties liable for such indemnification (the “Indemnifying Party”)
in writing of any claim in respect of which indemnity may be sought hereunder,
including any pending or threatened claim or demand by a third party that the
Indemnified Party has determined has given or could reasonably give rise to a
right of indemnification under this Agreement (including a pending or threatened
claim or demand asserted by a third party against the Indemnified Party) (each,
a “Third Party Claim”), describing in reasonable detail the facts and
circumstances with respect to the subject matter of such claim or demand;
provided, however, that the failure to provide such notice shall not release the
Indemnifying Party from any of its obligations under this Agreement except to
the extent that the Indemnifying Party is materially prejudiced by such
failure.  The Parties agree that notices for claims in respect of a breach of a
representation, warranty, covenant or agreement must be delivered prior to the
expiration of any applicable survival period specified in Section 6.1 for such
representation, warranty, covenant or agreement; provided, that if, prior to
such applicable date, a Party hereto shall have notified the other Party hereto
in accordance with the requirements of this Section 5.3(a) of a claim for
indemnification under this Agreement (whether or not formal legal action shall
have been commenced based upon such claim), such claim shall continue to be
subject to indemnification in accordance with this Agreement notwithstanding the
passing of such applicable date.

 

(b)                              Upon receipt of a notice of a claim for
indemnity from an Indemnified Party pursuant to Section 5.3(a) in respect of a
Third Party Claim, the Indemnifying Party may, by notice to the Indemnified
Party delivered within twenty (20) Business Days of the receipt of

 

-24-

--------------------------------------------------------------------------------


 

notice of such Third Party Claim, assume the defense and control of any Third
Party Claim, with its own counsel reasonably acceptable to the Indemnified Party
and at its own expense.  The Indemnified Party shall have the right to employ
counsel on its own behalf for, and otherwise participate in the defense of, any
such Third Party Claim, but the fees and expenses of its counsel will be at its
own expense unless (A) the employment of counsel by the Indemnified Party at the
Indemnifying Party’s expense has been authorized in writing by the Indemnifying
Party, (B) the Indemnified Party reasonably believes there may be a conflict of
interest between the Indemnified Party and the Indemnifying Party in the conduct
of the defense of such Third Party Claim, (C) the Indemnified Party reasonably
believes there are legal defenses available to it that are different from,
additional to or inconsistent with those available to the Indemnifying Party, or
(D) the Indemnifying Party has not in fact employed counsel to assume the
defense of such Third Party Claim within a reasonable time after receipt of
notice of the commencement of such Third Party Claim, in each of which cases the
fees and expenses of such Indemnified Party’s counsel shall be at the expense of
the Indemnifying Party; provided, however, that in the event any Investor
Indemnified Party is similarly situated with any other “Investor Indemnified
Party” under any of the other Agreements with respect to any Third Party Claim,
and does not have any conflict of interest with such Person in the conduct of
the defense of such Third Party Claim or have legal defenses available to it
that are different from, additional to or inconsistent with those available to
such Person, such Investor Indemnified Party shall be required to employ the
same counsel as such Person and the Company shall be responsible for the fees
and expenses of only one such counsel for such Investor Indemnified Party and
such other Person or Persons (assuming any of clauses (A) through (D) above is
satisfied).  The Indemnified Party may take any actions reasonably necessary to
defend such Third Party Claim prior to the time that it receives a notice from
the Indemnifying Party as contemplated by the immediately preceding sentence. 
The Indemnified Party shall, and shall cause each of its Affiliates and
representatives to, use reasonable best efforts to cooperate with the
Indemnifying Party in the defense of any Third Party Claim.  The Indemnifying
Party shall not, without the prior written consent of the Indemnified Party
(which shall not be unreasonably withheld or delayed), consent to a settlement,
compromise or discharge of, or the entry of any judgment arising from, any Third
Party Claim, unless such settlement, compromise, discharge or entry of any
judgment does not involve any statement, finding or admission of any fault,
culpability, failure to act, violation of Law or admission of any wrongdoing by
or on behalf of the Indemnified Party, and the Indemnifying Party shall (i) pay
or cause to be paid all amounts arising out of such settlement or judgment
concurrently with the effectiveness of such settlement or judgment (unless
otherwise provided in such judgment), (ii) not encumber any of the assets of any
Indemnified Party or agree to any restriction or condition that would apply to
or materially adversely affect any Indemnified Party or the conduct of any
Indemnified Party’s business and (iii) obtain, as a condition of any settlement,
compromise, discharge, entry of judgment (if applicable), or other resolution, a
complete and unconditional release of each Indemnified Party in form and
substance reasonably satisfactory to such Indemnified Party from any and all
liabilities in respect of such Third Party Claim.  An Indemnified Party shall
not settle, compromise or consent to the entry of any judgment with respect to
any claim or demand for which it is seeking indemnification from the
Indemnifying Party or admit to any liability with respect to such claim or
demand without the prior written consent of the Indemnifying Party (which
consent shall not be unreasonably withheld or delayed); provided, that such
consent shall not be required if the Indemnifying Party has not fulfilled any
material obligations under this Section 5.3(b).

 

-25-

--------------------------------------------------------------------------------


 

(c)                               In the event any Indemnifying Party receives a
notice of a claim for indemnity from an Indemnified Party pursuant to
Section 5.3(a) that does not involve a Third Party Claim, the Indemnifying Party
shall notify the Indemnified Party within twenty (20) Business Days following
its receipt of such notice whether the Indemnifying Party disputes its liability
to the Indemnified Party under this Agreement.  The Indemnified Party shall
reasonably cooperate with and assist the Indemnifying Party in determining the
validity of any such claim for indemnity by the Indemnified Party.

 

5.4                            Indemnification Payment.  In the event a claim or
any Action for indemnification hereunder has been finally determined, the amount
of such final determination shall be paid by the Indemnifying Party to the
Indemnified Party on demand in immediately available funds.  A claim or an
Action, and the liability for and amount of damages therefor, shall be deemed to
be “finally determined” for purposes of this Agreement when the Parties have so
determined by mutual agreement or, if disputed, when a final non-appealable
judicial order has been entered into with respect to such claim or Action.

 

5.5                            Exclusive Remedies.  Each Party acknowledges and
agrees that following the Closing, the indemnification provisions hereunder
shall be the sole and exclusive remedies of the Parties for any breach of the
representations, warranties or covenants contained in this Agreement.  No
investigation of the Company by the Investor, or of the Investor by the Company,
whether prior to or after the date of this Agreement, shall limit any
Indemnified Party’s exercise of any right hereunder or be deemed to be a waiver
of any such right.  The Parties agree that any indemnification payment made
pursuant to this Agreement shall be treated as an adjustment to the Purchase
Price for Tax purposes, unless otherwise required by Law.

 

ARTICLE 6

 

MISCELLANEOUS

 

6.1                            Survival.  The representations and warranties of
the Parties contained in this Agreement shall survive in full force and effect
until the date that is fifteen (15) months after the Closing Date (or until
final resolution of any claim or action arising from the breach of any such
representation and warranty, if notice of such breach was provided prior to the
end of such period), at which time they shall terminate and no claims shall be
made for indemnification under Section 5.1 or Section 5.2, as applicable, for
breaches of representations or warranties thereafter, except the Company
Specified Representations (other than the representations and warranties made in
Section 2.2(v), which shall survive until the expiration of the applicable
statute of limitations) and the Investor Specified Representations shall survive
the Closing indefinitely.  The covenants and agreements set forth in this
Agreement shall survive until the expiration of any applicable statute of
limitations or until performed or no longer operative in accordance with their
respective terms.

 

6.2                            Other Definitions.  Wherever required by the
context of this Agreement, the singular shall include the plural and vice versa,
and the masculine gender shall include the feminine and neuter genders and vice
versa, and references to any agreement, document or instrument shall be deemed
to refer to such agreement, document or instrument as amended,

 

-26-

--------------------------------------------------------------------------------


 

supplemented or modified from time to time.  In addition, the following terms
shall have the meanings assigned to them below:

 

(a)                               the term “Affiliate” means, with respect to
any Person, any Person directly or indirectly controlling, controlled by or
under common control with, such other Person provided that no security holder of
the Company shall be deemed to be an Affiliate of any other security holder or
of the Company or any of the Company Subsidiaries solely by reason of any
investment in the Company and, for purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling”, “controlled by”
and “under common control with”) when used with respect to any Person, means the
possession, directly or indirectly, of the power to cause the direction of
management or policies of such Person, whether through the ownership of voting
securities, by contract or otherwise;

 

(b)                              the term “Agency” means the Federal Housing
Administration, the Federal Home Loan Mortgage Corporation, the Farmers Home
Administration (now known as Rural Housing and Community Development Services),
the Federal National Mortgage Association, the United States Department of
Veterans’ Affairs, the Rural Housing Service of the U.S. Department of
Agriculture or any other federal or state agency with authority to (i) determine
any investment, origination, lending or servicing requirements with regard to
mortgage loans originated, purchased or serviced by the Company or
(ii) originate, purchase, or service mortgage loans, or otherwise promote
mortgage lending, including state and local housing finance authorities;

 

(c)                               the term “Board of Directors” means the Board
of Directors of the Company;

 

(d)                             the term “Business Day” means any day except
Saturday, Sunday and any day which shall be a legal holiday or a day on which
banking institutions in the State of New York or in the State of California
generally are authorized or required by Law or other governmental actions to
close;

 

(e)                               the term “Capital Stock” means the capital
stock or other applicable type of equity interest in a Person;

 

(f)                                the term “Code” means the Internal Revenue
Code of 1986, as amended;

 

(g)                              the term “Company Specified Representations”
means the representations and warranties made in Section 2.2(a), Section 2.2(c),
Section 2.2(d)(i) and Section 2.2(x);

 

(h)                              the term “Disclosure Schedule” shall mean a
schedule delivered, on or prior to the date of this Agreement, by (i) the
Investor to the Company and (ii) the Company to the Investor setting forth,
among other things, items the disclosure of which is necessary or appropriate
either in response to an express disclosure requirement contained in a provision
hereof or as an exception to one or more representations or warranties contained
in Section 2.2 with respect to the Company, or in Section 2.3 with respect to
the Investor, or to one or more covenants contained in Article 3;

 

-27-

--------------------------------------------------------------------------------


 

(i)                                  the term “GAAP” means United States
generally accepted accounting principles and practices as in effect from time to
time;

 

(j)                                  the term “Governmental Consent” means any
notice to, registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, or the
expiration or termination of any statutory waiting periods;

 

(k)                              the term “Governmental Entity” means any court,
administrative agency or commission or other governmental authority or
instrumentality, whether federal, state, local or foreign, and any applicable
industry self-regulatory organization or securities exchange;

 

(l)                                  the term “Insurer” means a Person who
insures or guarantees for the benefit of the mortgagee all or any portion of the
risk of loss upon borrower default on any of the mortgage loans originated,
purchased or serviced by the Bank, including the Federal Housing Administration,
the United States Department of Veterans’ Affairs, the Rural Housing Service of
the U.S. Department of Agriculture and any private mortgage insurer, and
providers of hazard, title or other insurance with respect to such mortgage
loans or the related collateral;

 

(m)                          the term “Investor Specified Representations” means
the representations and warranties made in Section 2.3(b)(i), Section 2.3(d) and
Section 2.3(f);

 

(n)                              the term “Knowledge” of the Company and words
of similar import mean the knowledge of any directors or executive officers of
the Company listed on the Disclosure Schedule hereto;

 

(o)                              the term “Loan Investor” means any Person
(including an Agency) having a beneficial interest in any mortgage loan
originated, purchased or serviced by the Bank or a security backed by or
representing an interest in any such mortgage loan;

 

(p)                              the term “Losses” means any and all losses,
damages, reasonable costs, reasonable expenses (including reasonable attorneys’
fees and disbursements), liabilities, settlement payments, awards, judgments,
fines, obligations, claims, and deficiencies of any kind, excluding special,
consequential, exemplary and punitive damages;

 

(q)                              the term “Person” means any individual, firm,
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, joint stock company, limited liability company, Governmental
Entity or other entity of any kind, and shall include any successor (by merger
or otherwise) of such entity;

 

(r)                                 the term “Subsidiary” means, with respect to
any Person, any corporation, partnership, joint venture, limited liability
company or other entity (x) of which such Person or a Subsidiary of such Person
is a general partner or (y) of which a majority of the voting securities or
other voting interests, or a majority of the securities or other interests of
which having by their terms ordinary voting power to elect a majority of the
board of directors or persons performing similar functions with respect to such
entity, is directly or indirectly owned by such Person and/or one or more
Subsidiaries thereof;

 

-28-

--------------------------------------------------------------------------------


 

(s)                                the term “Tax” or “Taxes” means all United
States federal, state, local or foreign income, profits, estimated, gross
receipts, windfall profits, severance, property, intangible property,
occupation, production, sales, use, license, excise, emergency excise,
franchise, capital gains, capital stock, employment, withholding, transfer,
stamp, payroll, goods and services, value added, alternative or add-on minimum
tax, or any other tax, custom, duty or governmental fee, or other like
assessment or charge of any kind whatsoever, together with any interest,
penalties, fines, related liabilities or additions to tax that may become
payable in respect thereof imposed by any Governmental Entity, whether or not
disputed;

 

(t)                                 the term “Tax Return” means any return,
declaration, report or similar statement required to be filed with respect to
any Taxes (including any attached schedules), including, without limitation, any
information return, claim or refund, amended return and declaration of estimated
Tax;

 

(u)                              the term “Voting Securities” means at any time
shares of any class of Capital Stock of the Company, including but not limited
to Voting Common Stock, and Voting Debt that are then entitled to vote generally
in the election of directors;

 

(v)                              the word “or” is not exclusive;

 

(w)                          the words “including,” “includes,” “included” and
“include” are deemed to be followed by the words “without limitation”;

 

(x)                              the terms “herein,” “hereof” and “hereunder”
and other words of similar import refer to this Agreement as a whole and not to
any particular section, paragraph or subdivision; and

 

(y)                              all article, section, paragraph or clause
references not attributed to a particular document shall be references to such
parts of this Agreement, and all exhibit and schedule references not attributed
to a particular document shall be references to such exhibits and schedules to
this Agreement.

 

6.3                            Amendment and Waivers.  The conditions to each
Party’s obligation to consummate the Closing are for the sole benefit of such
Party and may be waived by such Party in whole or in part to the extent
permitted by Law.  No amendment or waiver of any provision of this Agreement
will be effective against any Party unless it is in a writing signed by a duly
authorized officer of such Party.

 

6.4                            Counterparts and Facsimile.  For the convenience
of the Parties, this Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement.  Executed
signature pages to this Agreement may be delivered by facsimile and such
facsimiles shall be deemed as sufficient as if manually signed signature
pages had been delivered.

 

6.5                            Governing Law.  This Agreement will be governed
by and construed in accordance with the Laws of the State of California
applicable to contracts made and to be performed entirely within such State.

 

-29-

--------------------------------------------------------------------------------


 

6.6                            WAIVER OF JURY TRIAL.  TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, INVESTOR HEREBY IRREVOCABLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY WHETHER BASED
ON CONTRACT, EQUITY, TORT OR ANY OTHER THEORY.  THIS WAIVER OF RIGHT TO TRIAL BY
JURY IS GIVEN BY INVESTOR, KNOWINGLY AND VOLUNTARILY WITH THE BENEFIT OF
COMPETENT LEGAL COUNSEL.

 

6.7                            Notices.  Any notice, request, instruction or
other document to be given hereunder by any Party to the other will be in
writing and will be deemed to have been duly given (a) on the date of delivery
if delivered personally or by telecopy or facsimile, upon confirmation of
receipt, (b) on the first Business Day following the date of dispatch if
delivered by a recognized next-day courier service, or (c) on the third Business
Day following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid.  All notices hereunder shall be
delivered as set forth below, or pursuant to such other instructions as may be
designated in writing by the Party to receive such notice.

 

(a)                               If to the Investor, at the address set forth
on the signature page to this Agreement:

 

(b)                              If to the Company:

 

Broadway Financial Corporation
5055 Wilshire Boulevard, Suite 500
Los Angeles, California  90036
Attn:              Wayne-Kent A. Bradshaw, President and Chief
                                                Executive Officer
Fax:                    (323) 556-3216

 

with a copy (which copy shall not constitute notice) to:

 

Arnold & Porter LLP
777 South Figueroa Street,
44th Floor
Los Angeles, California  90017
Attn:              James R. Walther, Esq.
Fax:                    (213) 243-4199

 

6.8                            Entire Agreement.  This Agreement constitutes the
entire agreement, and supersede all other prior agreements, understandings,
representations and warranties, inducements or conditions, both written and
oral, among the Parties, with respect to the subject matter hereof and thereof.

 

6.9                            Successors and Assigns.  This Agreement shall be
binding upon and inure to the benefit of the Parties and their respective
successors and assigns, including any purchasers of the Common Stock to be
issued pursuant to this Agreement.  The Company shall not assign this Agreement
or any rights or obligations hereunder without the prior written consent of the

 

-30-

--------------------------------------------------------------------------------

 

Investor.  The Investor may assign some or all of its rights hereunder or
thereunder without the consent of the Company to any Affiliate of the Investor,
and such assignee shall be deemed to be an Investor hereunder with respect to
such assigned rights and shall be bound by the terms and conditions of this
Agreement that apply to the Investor.

 

6.10                    Captions.  The article, section, paragraph and clause
captions herein are for convenience of reference only, do not constitute part of
this Agreement and will not be deemed to limit or otherwise affect any of the
provisions hereof.

 

6.11                    Severability.  If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination, the Parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the Parties.

 

6.12                    Third Party Beneficiaries.  Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any Person other
than the Parties, any benefit right or remedies, except that the provisions of
Sections 5.1 and 5.2 shall inure to the benefit of the Persons referred to in
such Sections.

 

6.13                    Public Announcements.  The Investor will not make (and
will use its reasonable best efforts to ensure that its Affiliates and
representatives do not make) any news release or public disclosure with respect
to this Agreement and any of the transactions contemplated hereby, without first
consulting with the Company and, in each case, also receiving the Company’s
consent (which shall not be unreasonably withheld or delayed).

 

6.14                    Specific Performance.  The Parties agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms.  It is
accordingly agreed that the Parties shall be entitled to seek specific
performance of the terms hereof, this being in addition to any other remedies to
which they are entitled at law or equity.

 

6.15                    No Recourse to Other Persons.  This Agreement may only
be enforced against the named Parties.  All claims or causes of action that may
be based upon, arise out of or relate to this Agreement, or the negotiation,
execution or performance of this Agreement may be made only against the entities
that are expressly identified as Parties or that are subject to the terms
hereof, and no past, present or future director, officer, employee,
incorporator, member, manager, partner, shareholder, Affiliate, agent, attorney
or representative of any Party (including any person negotiating or executing
this Agreement on behalf of a Party) shall have any liability or obligation with
respect to this Agreement or with respect to any claim or cause of action,
whether in tort, contract or otherwise, that may arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement and
the transactions contemplated hereby.

 

-31-

--------------------------------------------------------------------------------


 

[signature page follows]

 

-32-

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

 

BROADWAY FINANCIAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Wayne-Kent A. Bradshaw

 

 

 

Name: Wayne-Kent A. Bradshaw

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIRST REPUBLIC BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael J. Roffler

 

 

Name: Michael J. Roffler

 

 

Title: Executive Vice President and Chief
Financial Officer

 

 

 

 

 

Address for notices:

 

 

 

 

 

First Republic Bank

 

 

Attn: Michael J. Roffler

 

 

111 Pine Street

 

 

San Francisco, CA 94111

 

[signature page to Stock Purchase Agreement]

 

--------------------------------------------------------------------------------

 

SCHEDULE I

 

 

 

Broadway Financial Corporation
Pro Forma Share Ownership

 

 

 

Existing Ownership - Pre Transactions

 

 

 

Voting

 

%

 

Non-Voting

 

%

 

Total

 

%

 

U.S. Treasury

 

10,146,000

 

47.40

%

-    

 

0.00

%

10,146,000

 

34.89

%

CJA

 

2,129,816

 

9.95

%

6,169,320

 

80.42

%

8,299,136

 

28.54

%

Hope Bancorp

 

1,925,000

 

8.99

%

-    

 

0.00

%

1,925,000

 

6.62

%

Grace & White

 

1,343,076

 

6.27

%

-    

 

0.00

%

1,343,076

 

4.62

%

NCIF

 

1,021,000

 

4.77

%

1,502,200

 

19.58

%

2,523,200

 

8.68

%

AAA

 

361,232

 

1.69

%

-    

 

0.00

%

361,232

 

1.24

%

ESOP

 

360,752

 

1.69

%

-    

 

0.00

%

360,752

 

1.24

%

First Republic

 

-    

 

0.00

%

-    

 

0.00

%

-    

 

0.00

%

All Other Holders

 

4,118,312

 

19.24

%

-    

 

0.00

%

4,118,312

 

14.16

%

Total

 

21,405,188

 

100.00

%

7,671,520

 

100.00

%

29,076,708

 

100.00

%

 

 

 

 

Pro Forma Ownership - Post Contemplated Transactions

 

 

 

Voting

 

%

 

Non-Voting

 

%

 

Total

 

%

 

U.S. Treasury

 

5,443,140

 

29.35

%

-    

 

0.00

%

5,443,140

 

19.94

%

CJA

 

1,845,141

 

9.94989

%

6,453,995

 

73.71

%

8,299,136

 

30.40

%

Hope Bancorp

 

1,835,881

 

9.89995

%

-    

 

0.00

%

1,835,881

 

6.72

%

Grace & White

 

1,343,076

 

7.24

%

-    

 

0.00

%

1,343,076

 

4.92

%

NCIF

 

908,660

 

4.89993

%

1,564,540

 

17.87

%

2,473,200

 

9.06

%

AAA

 

361,232

 

1.95

%

-    

 

0.00

%

361,232

 

1.32

%

ESOP

 

1,854,431

 

9.99998

%

-    

 

0.00

%

1,854,431

 

6.79

%

First Republic

 

834,465

 

4.49984

%

737,861

 

8.43

%

1,572,326

 

5.76

%

All Other Holders

 

4,118,312

 

22.21

%

-    

 

0.00

%

4,118,312

 

15.08

%

Total

 

18,544,338

 

100.00

%

8,756,396

 

100.00

%

27,300,734

 

100.00

%

 

--------------------------------------------------------------------------------
